Citation Nr: 1144476	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-50 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1974 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Generally, a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by that Veteran's mental condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Herein, the evidence of record included diagnoses of r/o anxiety disorder, and rule out PTSD.  Further the Veteran has stated that he was treated in service for anxiety and PTSD.  Consequently, the Board has re-captioned the Veteran's claim as seen on the first page of this decision.

The Veteran seeks service connection for PTSD which he contends is related to his military service.  He has stated that his disability began in 1975 and that he was treated in Bad Kissingen, Germany at the Troop Medical Center.  He reported that he witnessed the death of a soldier who was run over by a tank in October 1975.  He also reported that while escorting a soldier to Frankfurt airport in Germany the Jeep flipped over and ejected everyone, killing Pvt. Walker and injuring others, including the Veteran.  (See, January 2007 claim).  In June 2007, the RO requested that the Veteran supply additional information regarding his stressors including the date, location and time within a 2-month specific date range.  

In a VA Form 21-0781 received by VA in December 2008, the Veteran stated that the incident occurred in September to October 1974  in Bad Kissingen Germany while he was assigned to the 2nd 11 Calvary Unit.  He stated that he could not remember the name of the service person that was killed.  

In January 2009, the RO submitted a request for verification to JSRRC and a response was received that same month.  It was determined that the Veteran did not submit a name and that the Veteran should include the date of the incident, location of the incident and the full name of the individual that was killed as well as the units involved.  In a March 2009 VA Memorandum, the RO submitted a formal finding on the lack of information required to verify stressors in this claim.  The RO found that the information submitted was by the Veteran was insufficient to submit to the JSRRC for verification.  

During the Veteran's hearing before the Board in April 2011, the Veteran testified that the stressor involving the service person being killed by a tank occurred at Grafenwoehr, Germany in October or September 1974.  As to the second stressor, he reported that the individual killed was Private Walter Walker in Frankfurt.  He reported that this occurred in December 1974 or January 1975.  

The Veteran testified in April 2011 that he was treated in service at the base in Bad Kissingen for PTSD for five months.  He stated that he was treated twice a week during that time.  He reported that as to the tank incident there was a memorial service at the base for the soldier that was killed.  

Additionally, during his hearing, the Veteran testified that while he was in the Illinois National Guard, he was in the 378 Chemical Company and he also experienced traumatic things.  He reported that while in the Mojave Desert he saw a man who had been in an accident in a Jeep and had a severe head injury.  He reported that the man subsequently died.  He did not supply any additional information regarding this incident.  

In light of the foregoing, the Board finds that additional attempts must be made to verify the Veteran's claimed in-service stressors.  The Board finds that the RO should attempt to verify the Veteran's stressors in light of the information he provided in the record including his hearing testimony.  Accordingly, the originating agency must attempt to further develop and corroborate these issues, as such information may entitle the Veteran to service connection based on a verified stressor.

The Veteran also testified that he has been treated by VA for 15 years.  VA records prior to 2004 have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b). 

Additionally, it is unclear from the medical evidence of record whether the Veteran currently has a diagnosis of PTSD, and if so, whether it is manifested as a result of his period of active service.  The medical evidence shows that the Veteran was diagnosed with R/O PTSD during VA outpatient treatment in October 2006 and he has been diagnosed with R/O anxiety disorder.  Given all of these factors, the exact nature and etiology of the Veteran's current psychiatric disorder(s) is unclear.

As noted, The Court held that a claim for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  Thus, the Board must consider whether service connection is warranted for all of the Veteran's diagnosed psychiatric disorders, to include PTSD.

As the exact nature and etiology of the Veteran's current psychiatric disorder is unclear, the Board finds that additional development is necessary so that a medical opinion can be obtained.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination whether the Veteran currently has PTSD that is etiology related to his military service and whether his claimed in-service stressors are adequate to support such a diagnosis.  As such, on remand, the Veteran should be afforded a VA examination to address these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he supply complete information regarding the stressor event that he experienced while in the Illinois National Guard.  Inform him of the evidence that he may submit in support of his claim regarding the stressor.  

2.  Attempt to obtain treatment records for the Veteran from the base in Bad Kissingen for PTSD.  The RO/AMC should obtain any available records from the hospital or dispensary at Bad Kissingen, Germany during the time period the Veteran was stationed there.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

3.  Obtain complete records of the Veteran's treatment at the VA medical facility in Danville, Illinois 1996 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

4.  The RO should obtain records from the Veteran's Reserve Unit in Illinois.  The RO should attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while in service with the Army National Guard and to obtain copies of all available service treatment records and service personnel records from the appropriate custodian.  The RO's efforts should include, but are not limited to, requesting assistance from the National Personnel Records Center (NPRC) and/or any other appropriate agency.  The RO should continue its efforts to locate such records until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  The Veteran should be notified of the AMC/RO's unsuccessful attempts to locate any missing service records from his active duty service, as well as any further actions to be taken, in order that he might have the opportunity to provide additional records.  

5.  Then, the RO/AMC shall send the Veteran's 201 file with an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressors identified in the record.  All verification attempts, and any negative responses, should be fully documented in the claims file.

6.  Thereafter, arrange for the Veteran to be examined to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.   

The examiner shall address the following: 

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of any verified in-service stressors reported by the Veteran.  (c)  The examiner shall opine as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service noted by the Veteran.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

7.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


